DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

State of the Claims
Applicants reply dated January 3, 2022 amends claims 1, 13, cancels claims 14 and 20 and adds new claims 21 and 22.  All other claims stand as previously presented.
Claims 1-22 have been presented in the instant application.  Claims 14 and 20 have been cancelled thereby leaving claims 1-13, 15-29 and 21-22 pending in the application.  No claims have been withdrawn from consideration.  In view of the foregoing, claims 1-13, 15-19, and 21-22 are pending for prosecution on the merits.  
Drawings
The drawings were received on January 3, 2022.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-13, 15-19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 has been amended by the instant reply to require that the one or more rib members comprises at least one void such that “the at least one void comprises from 50% to 70% of a total surface area of each of the one or more rib members” at lines 4-6.  At paragraph [0027] of the originally filed Specification, Applicants note that inclusion of voids in the rib members advantageously increases throughput by lowering thermal inertia of the mold and lightens the overall weight of the mold.  
European patent EP 2679550  to Bauman constitutes the closest related prior art of record and is applicable towards the claimed invention as discussed in the prior Official action at pages 4-6.  Of note, Bauman teaches a method and apparatus for glass shaping wherein the apparatus comprises a 
US 2,943,420 to Kostic discloses (see figure 3 and 4) a glass bending mold comprising transverse strip members or sections (17) which comprise “suitably spaced holes ((20))” to permit heat transmission through the strip and to allow the shaping surface to reach the same temperature as the glass being bent (2:21-49).  This reference is however silent regarding the hole space fraction as a total surface area of a given strip.  
Although it is generally known in the art of gravity molds for reshaping glass sheet stock to provide for perforations in the supporting members (see US 3,253,899 to McMaster at figures 1, 4, 5; US 2,758,422 at figures 1 and 2; US 2,327,883 to Galey at figure 2) these bending molds are of the conventional ring mold type and structurally different from the rib supporting arrangement of the claimed invention.  
In view of the foregoing, it is the Examiners assessment that the invention as recited in independent claim 1 is patentably distinguished over the closest related prior art of record. Claims 2-13, 15-19, and 21-22 are allowed by virtue of their dependence upon an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217. The examiner can normally be reached Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L LAZORCIK/Primary Examiner, Art Unit 1741